Mr. Presiding Justice Freeman delivered the opinion of the court. This is a suit upon a certificate or policy of insurance. It is claimed that steps had been taken to suspend the deceased just before his death, but no competent evidence appeared showing what had been done to that end. The only question presented is as to the admissibility of a printed book or pamphlet purporting to be a copy of the by-laws, but not proved as provided in Sections 15 and 18, Chap. 51, R. S. Held properly ruled out. Affirmed. See the opinion filed February 14, 1899.